Citation Nr: 1343287	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  05-35 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to service connection for claimed heart symptoms, to include as secondary to an undiagnosed illness.

2.  Entitlement to service connection for claimed chronic fatigue syndrome (CFS), to include as secondary to undiagnosed illness.

3.  Entitlement to an initial compensable rating for the service-connected undiagnosed disability manifested by the loss of muscle control.

4.  Entitlement to an effective date prior to July 31, 2003 for the grant of service connection for undiagnosed disability manifested by loss of muscle control.  





REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to October 1990 and from December 1990 to April 1991.  The Veteran was discharged from Reserve in July 1997.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the RO.  

In August 2007, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  

In March 2008, the Board remanded the service connection issues for additional development.  

In March 2010, the Board, in pertinent part, denied service connection for claimed heart symptoms and claimed CFS.  

In August 2010, the Board denied a Motion for Reconsideration.  

Thereafter, the Veteran appealed the March 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  

In April 2011, the Court issued an Order that granted a Joint Motion, vacating the March 2010 decision and remanding the matters for further action.  

In August 2011, the Board remanded the issues of service connection for claimed heart symptoms and CFS.  Following substantial compliance with the remand directives, the has been was returned to the Board for appellate review.  

The VBMS and Virtual VA folders have been reviewed.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claims for an initial compensable evaluation for the service-connected disability manifested loss of muscle control and an earlier effective date for the grant of service connection for the disability manifested by loss of muscle control stem from an April 2010 rating decision and are addressed in the REMAND portion of the decision below.  These matter are being remanded to the RO.  

In October 2010, the Veteran submitted a claim for a total disability rating based on individual unemployability by reason of service-connected disability (TDIU).  While the claim appears to be pending, there is no indication that it was adjudicated.  This matter is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's claimed cardiac symptoms are shown to be manifestations of a diagnosed heart disease rather than undiagnosed illness; none was manifested to a compensable degree within one year following active service; nor is any shown to be due to an injury or another event or incident of his active duty including service in the Persian Gulf War.  

2.  The Veteran does not have a confirmed diagnosis of CFS; nor is she shown to have an undiagnosed illness manifested by fatigue that has existed for more than 6 months and was manifested to a compensable degree.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a disability manifested by heart symptoms due to undiagnosed illness or other disease or injury that was incurred or aggravated by active service, nor may any be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.317 (2013).  

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by fatigue is due to an undiagnosed illness that is presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.317, 4.88a, 4.88b including Diagnostic Code 6354 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  

By correspondence dated in August 2003, January 2005, November 2006, and April 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  The Veteran was provided notice as to how VA assigns disability ratings and effective dates.  The claims were most recently readjudicated in the September 2012 Supplemental Statement of the Case.  

VA has also satisfied its duty to assist.  The claims folder contains service personnel records, service treatment records, VA medical center records, identified private medical records, and Social Security Administration (SSA) records.  The Veteran was afforded examinations throughout the appeal period.  The most recent examination was in March 2012.  Following the receipt of additional evidence, an addendum was obtained in June 2012.  The examinations appear adequate and further examination is not needed.  

The Veteran provided testimony at the hearing in August 2007.  The Veteran Law Judge's actions at the hearing supplemented the VCAA and satisfy any hearing-related duties.  

The Veteran has had an opportunity to submit evidence and argument in support of her claims and is represented by private counsel.  There is no evidence of any VA error in notifying or assisting her that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c)(1).  

Laws and Regulations

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
 
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Where a veteran served continuously for 90 days or more during a period of war or after December 31, 1946, certain chronic diseases, including arteriosclerosis, cardiovascular-renal disease, and endocarditis, will be service-connected if manifest to a compensable degree within one year following discharge from active service.  38 C.F.R. §§ 3.307, 3.309(a). 

Presumptive periods do not apply to periods of active duty training and inactive duty training.  See Biggins v. Derwinski, 1 Vet. App. 474 (1991).

Service connection may be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310.  This includes disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

Service connection can be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  

A "qualifying chronic disability" includes an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as CFS, fibromyalgia, and functional gastrointestinal disorders.  38 C.F.R. § 3.317(a)(2).  

Manifestations of undiagnosed illness may include cardiovascular signs and symptoms and fatigue.  38 C.F.R. § 3.317(a)(2), (b). 

For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Compensation shall not be paid under these provisions if there is (1) affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between a veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of a veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7). 

Effective September 29, 2010, presumptive service connection is warranted for certain infectious diseases associated with service in the Persian Gulf.  A disease listed in paragraph (c)(2) of this section will be service connected if it becomes manifest in a veteran with a qualifying period of service, provided the provisions of paragraph (c)(3) of this section are also satisfied.  38 C.F.R. § 3.317(c).

The diseases referred to in paragraph (c)(1) of this section are the following: Brucellosis, Campylobacter jejuni, Coxiella burnetii (Q fever), Malaria, Mycobacterium tuberculosis, Nontyphoid Salmonella, Shigella, Visceral leishmaniasis and West Nile virus.  38 C.F.R. § 3.317(c)(2). 

With three exceptions, the disease must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service as specified in paragraph (c)(3)(ii) of this section.  38 C.F.R. § 3.317(c)(3)(i).  

Malaria must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service or at a time when standard or accepted treatises indicate that the incubation period commenced during a qualifying period of service.  There is no time limit for visceral leishmaniasis or tuberculosis to have become manifest to a degree of 10 percent or more.  Id. 

Certain long-term health effects are potentially associated with infectious diseases.  If a veteran who has or had an infectious disease identified in column A also has a condition identified in column B as potentially related to that infectious disease, VA must determine, based on the evidence in each case, whether the column B condition was caused by the infectious disease for purposes of paying disability compensation.  This does not preclude a finding that other manifestations of disability or secondary conditions were caused by an infectious disease.  38 C.F.R. § 3.317(d)(1).  

If a veteran presumed service-connected for one of the diseases listed in paragraph (c)(2) is diagnosed with one of the diseases listed in column "B" in the time period specified for the disease, if specified, or, otherwise at any time, VA will request a medical opinion as to whether it is at least as likely as not that the condition was caused by the veteran having had the associated disease in column "A" in that same table.  38 C.F.R. § 3.317(d)(2).

Health effects potentially associated with Brucellosis include cardiovascular infections and fatigue.  See Table to § 3.317 - Long Term Health Effects Potentially Associated with Infectious Diseases. 

It is now well settled that "'lay evidence is one type of evidence that must be considered' and that 'competent lay evidence can be sufficient in and of itself.'" King v. Shinseki, 700 F .3d 1339, 1344 (Fed.Cir.2012) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed.Cir.2006)); Davidson v. Shinseki, 581 F.3d at 1315-16 (Fed.Cir.2009) (rejecting the view that "competent medical evidence is required ... [when] the determinative issue involves either medical etiology or a medical diagnosis.").  

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  Davidson, 581 F.3d at 1316 (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007)).  

If the disability is of the type for which lay evidence is competent, the Board must weigh that evidence against other evidence of record in making its determination regarding the existence of service connection.  See Buchanan, 451 F.3d at 1334-37.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013). 


Analysis

VA has previously conceded that the Veteran had service in the Southwest Asia theater of operations during the Persian Gulf War and, as such, the claimant is a Persian Gulf veteran.  See 38 C.F.R. § 3.317(e).  


Heart symptoms

The Veteran asserts that she has a heart condition due to her active service in Saudi Arabia during the Persian Gulf War.  

In her Notice of Disagreement, the Veteran reported having open heart surgery for "possible endocarditis" that was probably caused by Brucella, a bug to which she was exposed in the Persian Gulf.  She did not know how she got it or how long she was sick with it.  

In March 2010, the Board denied the claim of service connection for heart symptoms, including dysrhythmia, finding that currently demonstrated heart symptoms were shown to be due to an identified or known cause, rather than an undiagnosed illness.  

Pursuant to the Joint Motion, the parties agreed that evidence of a diagnosis of Brucella endocarditis is favorable to the Appellant's claim and should have been discussed by the Board.  

The service treatment records documented that the Veteran had  a rapid heart rate in September 1989.  The records are otherwise negative for cardiac disease, and there was no diagnosis of any specific cardiac condition during service.  

The evidence of record serves to document the Veteran's extensive cardiac history and shows that he began having palpitations in approximately 1998.  She subsequently underwent sinus node ablation in 2000 and permanent pacemaker placement.  

The Veteran underwent a VA heart examination in November 2003.  Following history and physical examination, the diagnoses were: (1) atrial tachycardia, recurrent status post electric physiologic ablation with pacemaker insertion, under the care of a private cardiologist; and (2) superior vena cava stenosis, moderately severe, possible venacaval stent is planned in the future. 

The Veteran was admitted to a private hospital on July 26, 2004 for complaints of fever and fatigue.  An echocardiogram showed findings of mobile pedunculated structures attached to the tricuspid valve and the right atrial pacemaker lead, suspicious for vegetation.  All blood cultures, including repeat blood cultures, were negative.  She was started on intravenous antibiotics for presumed endocarditis.  She was discharged on August 3, 2004.  Discharge diagnoses included that of probable infective endocarditis.  

The Veteran was readmitted on August 25, 2004 with worsening fatigue and fever.  Blood cultures on readmission were reportedly positive for Brucella.  The pacemaker and lead were believed to be the source of the infection, and she underwent a pacemaker lead extraction and placement of a temporary pacemaker.  She was continued on antibiotic therapy until September 15th when she returned to the operating room for superior vena cava venoplasty, removal of the temporary pacemaker, and reimplantation of a dual chamber pacemaker.  

The Veteran underwent a VA Persian Gulf registry examination in August 2005.  The assessment included that of a history of Brucella endocarditis (per serologic titers, not culture), status post antibiotic treatment, with resolution of symptoms.  

The Veteran underwent a private infectious disease consultation in April 2007 for a prior history of bacterial endocarditis.  The examiner noted that the blood cultures in 2004 were negative, but it was suspected that the Veteran had Brucellosis based on a positive serologic test.  Since that time, she had undergone extensive evaluation to include several transesophageal echocardiograms, infectious disease workup and multiple blood cultures that were all negative.  

The examiner noted that she did not find any evidence of any active or ongoing infectious disease process to explain the recurrent symptomatology.  Echocardiograms were negative for any evidence of endocarditis, and blood cultures were also negative.  The examiner did note that the Veteran was in the Middle East during the Gulf War and might have potentially been exposed to infectious or chemical agents that could explain ongoing symptomatology. 

The Veteran underwent a VA heart examination in September 2008.  Diagnoses included: superior vena cava syndrome status post surgical intervention with recurrent stenosis and atrial arrhythmia status post ablation and pacemaker insertion, stable.  

As to the superior vena cava syndrome, the VA examiner stated that this condition seemed to have been manifested after a thrombus episode caused by pacemaker implantation.  The condition did not manifest within one year of discharge and was not caused by military service.  

As to the atrial arrhythmia, the examiner stated that this condition started at least eight years post discharge.  The Veteran required insertion of a pacemaker and subsequently developed bacterial endocarditis (not proven to be caused by Brucella) which was appropriately treated.  The condition did not start within one year of discharge and was not caused by military service.  

The Veteran was seen for a private infectious disease follow up visit in December 2008.  The examiner noted culture-negative large vegetation endocarditis in 2004.  Cultures were negative; however, a presumptive diagnosis of Brucella endocarditis was given based on serologic evaluation.  

The private cardiology records dated in February 2009 indicated that the Veteran had constrictive pericarditis with successful pericardial stripping 10 days earlier.  

In connection with her claim of service connection for a fever of unknown origin, the Veteran underwent a VA infectious disease examination in July 2010.  The examiner noted that Brucellosis was uncommon in the United Stated, but very common in certain countries like the Gulf area.  It was noted that she was a paramedic in service and could have contracted Brucellosis that way.  

The Veteran underwent a VA heart examination in March 2012.  The complete claims folder was reviewed.  The diagnoses included those of endocarditis, recurrent SVT with sinus node ablation and pacemaker insertion, and constrictive pericarditis with pericardial stripping.  The examiner discussed the Veteran's cardiac history in detail and included literature reviewed regarding Brucellosis endocarditis.  

The examiner opined that the Veteran's cardiac condition was not caused by or the result of or related to her military service to include the Persian Gulf service.  The following rationale was provided:

Her SVT [was] from an aberrant conduction pathway that has NO relationship to her military service.  This presented in 1998 with palpitations and she evetually (sic) required AV nodal ablation with permanent pacemaker.  

Her culture negative brucella endocarditis also had no relationship to her military service.  She presented in 2004 with acute vegetations on her tricuspid valve and also on her pacemaker leads and at this time was also noted to be on methotrexate for her rheum[atoid] condition.  This was treated with prolonged antibiotics.  Multiple treatment notes per her current providers, document[ed] continued fevers with NO infectious etiology noted.  This would not be related to her [service-connected fever of unknown origin] since her endocarditis was an acute condition that was treated with no evidence of recurrence but continued fevers years after [treatment].  No evidence that this was related to her military service since she presented with this acute condition in 2004 and was [discharged] from service in 1991.  Case was discussed at length with the cardiac and Infectious disease physician and literature review[ed] as noted above.  

The RO subsequently asked the VA examiner for an addendum, which was received in June 2012.  At that time, the examiner stated that all recent records from the Veteran's treating physician were brought by her and reviewed at the time of her last examination as noted under the medical opinion.  A review of all new records added to the claims folder since the examination signed in March 2012 did not change her previous opinion.  

On review, a chronic heart disorder was not shown during service or for many years thereafter.  Service connection on a presumptive basis as a chronic disease is not warranted.  

As set forth, the Veteran's various cardiac symptoms are attributed to known clinical diagnoses.  Thus, the undiagnosed illness provisions are not for application.  

The Board has considered the numerous arguments made regarding Brucella endocarditis.  In March 2012, an attorney argued that VA had already agreed that the source of her heart condition (Brucella) was the source of her fever and service connection had been established for the fever.  Thus, the heart condition should also be recognized as related to service.  

As noted, there is some question as to whether the diagnosis of Brucellosis endocarditis was ever confirmed by laboratory testing.  Regardless, the Board does not find the arguments as to presumptive service connection persuasive.  That is, presumptive service connection for Brucellosis as an infectious disease requires that the condition manifest to a compensable degree within one year following a qualifying period of service.  

While the VA infectious disease examination suggested that the Veteran might have contracted Brucellosis in the Gulf, the record does not contain objective evidence establishing Brucellosis within the one-year presumptive period after service.  A presumed diagnosis of Brucella endocarditis was not shown until 2004, approximately 13 years after discharge from active service.  

Further, to the extent that cardiovascular infections are potentially associated with Brucellosis infections, the record contains a negative opinion.  Specifically, the March 2012 VA examiner stated that this was an acute condition in 2004 and was not related to her military service or to her service-connected fever of unknown origin.  

As to the diagnosed heart disorders other than endocarditis, the claims folder also contains negative opinions, and the record does not contain competent evidence to the contrary.  

In evaluating the claim, the Board finds the March 2012 VA opinion to be highly probative.  It was supported by adequate rationale and was based on physical examination, a review of the claims folder, a literature review to include discussion of the incubation period for Brucellosis, and consultation with infectious and cardiac physicians.  

The Board acknowledges the arguments of the Veteran and her attorney.  Questions of competency notwithstanding, their arguments as to etiology simply do not outweigh the well-reasoned March 2012 VA opinion.  

In sum, the preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  


Chronic Fatigue Syndrome

The Veteran asserts that she has CFS and/or fatigue due to her active service in Saudi Arabia during the Persian Gulf War.  

In her Notice of Disagreement, the Veteran reported exhibiting signs of CFS symptoms for almost 13 years and getting worse through the years.  

In March 2010, the Board denied service connection for the claimed CFS, to include as due to an undiagnosed illness, based on a finding that the Veteran was not currently shown to meet the criteria for CFS.

Pursuant to the Joint Motion, the parties agreed that the Board failed to consider favorable VA Medical Center records that reflected a history of chronic fatigue and diagnosis of chronic fatigue consistent with the criteria for CFS.

In June 2013 and October 2013 submissions, the attorney argued that the VA examiner linked the Veteran's fatigue to service as she said it was related to her heart and rheumatoid conditions (i.e., the joint pain for which the Veteran is service connected).  The attorney further argued that fatigue, as an undiagnosed illness, was presumed to be related to service in the Gulf.  

The service treatment records document complaints of fatigue beginning prior to service in the Persian Gulf.  The records at this time noted a diagnosis of iron deficiency anemia.  A confirmed diagnosis of CFS is not shown in the service records.  

The Veteran underwent a Persian Gulf registry examination in March 2002.  She reported the onset of chronic fatigue in 1996.  The assessment included that of CFS, per Centers for Disease Control (CDC) criteria (unless other diagnosis could  explain all of the fatigue).  This diagnosis was again noted on registry examination in June 2003.  

The Veteran underwent a VA general medical examination in November 2003.  The examiner (Dr. K.) included a diagnosis of CFS probably related to Gulf War.  

At the recent hearing, the Veteran testified that she was treated for fatigue in the 1990's and this had been ongoing since that time.  Chronic fatigue controlled her life.  

The Veteran underwent a VA examination in September 2008.  The examiner stated that the Veteran did not currently meet the criteria for a diagnosis of CFS.  

The Veteran was evaluated by a private infectious disease specialist in November 2008.  She reported unrelenting and ongoing fatigue and malaise.  The impression included that of a greater than one year history of fatigue, malaise, associated with mild low grade temperatures and intermittent night sweats.  

The etiology of the symptom complex was noted to be unclear at the present time.  The examiner noted several diagnostic considerations to include chronic infectious etiology, Gulf War Syndrome or Gulf War illness, although this would be less likely.  Based on her symptom complex, he did not feel that she met CDC criteria for CFS.

The Veteran was seen in follow-up by a private infectious disease specialist in December 2008.  The Veteran told the physician that she was able to review the CDC website in regards to CFS.  She agreed that many of her symptoms were consistent with CFS, but given her other multiple medical illnesses, it would be difficult to say she had CFS as it was a diagnosis of exclusion.  It was noted that she still continued with intermittent fatigue and malaise.    

The assessment included that of a greater than one year history of fatigue, malaise, associated with mild low grade temperatures and intermittent night sweats.  The etiology of the symptom complex was noted to remain unclear, and additional testing was pending.  The examiner asked the Veteran to continue to review the cognitive behavioral therapy that was often used with CFS patients as it might be helpful to her even without a definitive diagnosis.  

The Veteran most recently underwent a VA examination in March 2012.  The diagnosis was that of fatigue secondary to her cardiac condition and psoriatic arthritis condition.  The examiner provided a negative etiology opinion.  The following rationale was provided:

Veteran [did] NOT meet criteria for chronic fatigue syndrome.  Her fatigue [was] related to her cardiac and rheumatologic condition.  As noted per UpToDate, 'The diagnosis of CFS [was] one of exclusion.'  She [did] not meet criteria for this in view of her other chronic medical conditions.  Dr. [B.] did note on his exam, 1/ chronic fatigue syndrome, per CDC criteria (unless other diagnosis can explain all of the fatigue.)  It is also significant to note that her current physicians [...] have no mention of this as a diagnosis in the past and current treatment records.  Dr. [K.] per evaluation dated 11/2003 placed this as a diagnosis.  This diagnosis was clearly made without an evaluation to exclude other causes and [he was] NOT in agreement with this diagnosis.  NONE of her progress noted (sic) document[ed] chronic fatigue syndrome as a diagnosis.  Case was discussed at length with rheumatology.  Available medical records also fail to document a chronic diagnosis of fatigue since her military service that ended in 4/1991.  

The RO subsequently asked the VA examiner for an addendum, which was received in June 2012.  At that time, the examiner stated that all recent records from the Veteran's treating physician were brought to her and reviewed at the time of her last examination as noted under the medical opinion.  A review of all new records added to the claims folder since the examination signed in March 2012 did not change her previous opinion.  

Initially, the Board must address whether there is a confirmed diagnosis of CFS.  As discussed, this is essentially a diagnosis of exclusion.  The record contains several diagnoses of CFS on Gulf War registry examinations, but these were apparently contingent on whether there was another diagnosis to account for the fatigue.

The November 2003 VA examination included a diagnosis of CFS.  This, however, was not supported by any objective findings and was made without an evaluation to exclude other causes.  As such, this diagnosis is not found to be probative.

The overall evidence of record, to include from her treating physicians, does not show a confirmed diagnosis of CFS.  

Notwithstanding, service connection can be established for undiagnosed illness manifested by fatigue if it became manifest either during active military service in Southwest Asia or to a compensable degree not later than December 31, 2016.  

The record is replete with complaints of and diagnoses related to fatigue.  The March 2012 VA examiner attributed the Veteran's fatigue to known clinical diagnoses, i.e., cardiac conditions and rheumatoid arthritis.  The December 2008 infectious disease specialist, however, suggested that the etiology of her symptom complex was unclear.  

In resolving all reasonable doubt in the Veteran's favor, the disability manifested by fatigue is found to be due to an undiagnosed illness and to have been manifested to a compensable degree.  See 38 C.F.R. § 4.88b, Diagnostic Code 6354.  

In this regard, the Board acknowledges that the recent examination did not show incapacitating episodes.  However, the Veteran has provided testimony as to the significant nature of her fatigue and the March 2012 examiner noted debilitating fatigue reducing daily activity level.  

The criteria for service connection for disability manifested by fatigue as due to an undiagnosed illness are met.  38 C.F.R. §§ 3.102, 3.317. 


ORDER

Service connection for claimed heart symptoms, to include as secondary to an undiagnosed illness, is denied.

Service connection for undiagnosed illness manifested by fatigue is granted.  


REMAND

In April 2010, the RO in pertinent part granted service connection for loss of muscle control and assigned a noncompensable evaluation effective on July 31, 2003.  The Veteran was notified of this decision by letter dated on May 5, 2010.

On May 5, 2011, the RO received a Notice of Disagreement regarding the May 2010 decision.  Specifically, the Veteran disagreed with the rating and effective date assigned for service-connected loss of muscle control.  

On review, a Statement of the Case has not been furnished to address these issues.  Thus, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, these remaining matters are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

The RO must issue a Statement of the Case addressing the issues of (1) entitlement to an initial compensable evaluation for the service-connected loss of muscle control; and (2) entitlement to an effective date prior to July 31, 2003 for the grant o service connection for loss of muscle control.  The Veteran is advised that the Board will not consider these issues on the merits unless a timely Substantive Appeal is filed.  38 U.S.C.A. § 7104 (West 2002).  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


